Citation Nr: 1628092	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-26 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a skin rash, to include as due to inservice herbicide exposure.  

2.  Entitlement to service connection for an enlarged prostate, to include as due to inservice herbicide exposure.  

3.  Entitlement to an effective date prior to May 6, 2011, for service connection for diabetes mellitus, type II.  

4.  Entitlement to an effective date prior to May 6, 2011, for service connection for coronary artery disease (CAD).  

5.  Entitlement to an effective date prior to May 6, 2011, for service connection for diabetic retinopathy.  

6.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.  

7.  Entitlement to an initial rating in excess of 10 percent for CAD. 

8.  Entitlement to an initial compensable rating for diabetic retinopathy.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service in the Air Force from March 1966 to January 1970 and he served in the Republic of South Vietnam.  His military decorations include the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  He had over 11 months of foreign service.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Following a VA psychiatric examination in October 2012, a December 2012 rating decision granted service connection for a bipolar affective disorder, manic, with posttraumatic stress disorder (PTSD), which was assigned an initial 100 percent disability rating, effective May 6, 2011.  

A review of the record indicates that the Veteran has erectile dysfunction.  Various notations in the clinical records indicate that the Veteran had at times expressed the belief that this may be due to either inservice exposure to ionizing radiation or to inservice exposure to herbicide while in Vietnam.  However, the Veteran had not filed an intent to claim service connection for erectile dysfunction or a formal claim for service connection for erectile dysfunction.  Thus, the matter of whether the Veteran desires to seek service connection for erectile dysfunction is referred to the RO for clarification.  

The Veteran had been represented by a private attorney but in a statement dated July 14, 2014, that attorney notified the Board that he was withdrawing as the Veteran's legal representative and that the Veteran was aware of this.  The Veteran has not obtained any other representation.  

In this regard, in a separate letter, also dated July 14, 2014, the attorney briefly cited to each of the issues on appeal (as listed on the title page), and referenced an attached VA From 9 which perfected the Veteran's appeal as to each issue (as had been addressed in the May 2014 Statement of the Case).  In an attachment to the VA Form 9, which was signed by the attorney and not the Veteran, it was stated that "[a]t this time, the [v]eteran wishes to drop his skin rash, enlarged prostate and type II diabetes claims."  However, it was not made clear whether the claims for earlier effective dates for these service-connected disorders were being withdrawn or whether it was claims for increased ratings for these service-connected disorders which were being withdrawn, or both.  In light of the fact that at the very time that the attorney was attempting to withdraw some of the issues on appeal, he was also withdrawing as the Veteran's legal representative and because it was not made clear which issues were being withdrawn, the Board will not find that any issues on appeal have been withdrawn and, so, will address all the issues on the merits.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of South Vietnam, and is presumed to have been exposed to herbicides, but a chronic skin disorder, including a chronic skin rash is not shown at any time; nor is chloracne or other acneform disease consistent with chloracne shown at any time; and prostate cancer is not shown at any time and an enlarged prostate, including benign prostatic hypertrophy, is first shown years after service and is unrelated to any inservice herbicide exposure.  

2.  The Veteran's original claim for service connection for diabetes mellitus, CAD, and diabetic retinopathy, was received on May 6, 2011, and there no evidence of any correspondence prior thereto which may be construed as an informal claim for benefits.  

3.  The Veteran's diabetes mellitus is controlled with insulin and diet; but regulation of activities is not required.  

4.  The Veteran's CAD is treated only by taking medication, as a preventive measure, and he does not have cardiac hypertrophy or dilatation; has never had an episode of acute congestive heart failure; and his METs is greater than 7 but not greater than 10.  

5.  The Veteran has not had any incapacitating episodes due to diabetic retinopathy, he has no visual field defect, and his corrected distant visual acuity is not worse than 20/40 in each eye.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin rash, to include as due to inservice herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 51407 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for an enlarged prostate, to include as due to inservice herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 51407 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

3.  The criteria for an effective date prior to May 6, 2011, for service connection for diabetes mellitus, type II, are not met.  38 U.S.C.A. § 5101, 5110; 38 C.F.R. § 3.400 (2015).

4.  The criteria for an effective date prior to May 6, 2011, for service connection for CAD are not met.  38 U.S.C.A. § 5101, 5110; 38 C.F.R. § 3.400 (2015).

5.  The criteria for an effective date prior to May 6, 2011, for service connection for diabetic retinopathy are not met.  38 U.S.C.A. § 5101, 5110; 38 C.F.R. § 3.400 (2015).

6.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3, 4.7, 4.21, 4.119, Diagnostic Code 7913 (2015).

7.  The criteria for an initial rating in excess of 10 percent for CAD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.104, Diagnostic Code 7005 (2015).

8.  The criteria for an initial compensable rating for diabetic retinopathy are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.75, 4.79, 4.84, Diagnostic Codes 6000 - 6009 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by two letters, both dated, June 15, 2011, which informed the Veteran of what was needed for claim substantiation and the respective evidence gathering duties.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the claims for earlier effective dates and the initial ratings assigned for diabetes mellitus, CAD, and diabetic retinopathy, these claims stem from the initial July 2012 grant of service connection and the initial disability ratings and effective dates which were assigned.  So, the initial service connection claims have been substantiated.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective dates assigned for these grants and the initial ratings assigned is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Huston v. Principi, 17 Vet. App. 195 (2003); see also VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004) and 38 38 U.S.C.A. § 7104(c).  

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  Here, in September 2013 a copy of the Veteran's claim file was provided to the attorney which represented him at that time.  The RO obtained the Veteran's available service treatment records (STRs) and private medical records.  The Veteran also had VA compensation examinations regarding the initial claims for service connection.  He declined the opportunity to testify in support of his claims.  

The Veteran has not been afforded VA examinations as to the claims for service connection for a skin rash or an enlarged prostate.  This is because there is no competent evidence that the Veteran has ever had a chronic skin disorder and, also, the evidence shows no more than that the Veteran developed only benign prostatic hypertrophy, and not prostate cancer, many years after service.  

In a June 2013 letter from an attorney that formerly represented the Veteran it was stated that the April 2012 VA examination of the severity of the Veteran's service-connected CAD was inadequate because the estimate made of a METs range of between 7 and 10 METs was an interview-based METs tests founded upon responses of the Veteran to certain questions and, as such, was not "science-based and completely subjective."  Thus, such results were "not precise and inherently erroneous."  It was asserted that because the METs found at the 2012 were close to the findings needed for a higher evaluation that, with the resolution of reasonable doubt, a higher evaluation be assigned or, alternatively, that the Veteran be given a stress test evaluation in which the actual METs were obtained through scientific testing.  However, the VA examination of record noted that formal stress testing to obtain METs levels was not conducted because such stress testing was not a part of the Veteran's treatment program.  Further, the attorney did not observe that such stress testing may have adverse consequences, e.g., inducing cardiac stress or even a possible myocardial infarct.  Other than the attorney's uncorroborated and undocumented assertion that obtaining a METs evaluation based on a veterans' responses to inquiries is no more than an inadequate estimate, the evidence does not support the contention that such a means of obtaining a METs level is in any manner inappropriate.  

In this regard, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), the Board is entitled to presume both the competence of a VA examiner and the adequacy of an examiner's opinion, unless challenged.  See Rizzo v. Shinseki, 580 F.3d at 1290-91 and Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Here, only the means of obtaining the METs level has been challenged, and not the opinion as to the METs level based on responses to inquiries and not the examiner's competence.  The examiner is a trained professional who applied personal educational experience, medical knowledge, and experience to the specific facts of this case.  In opposition to this is a postulation which relies upon no more than a lay belief of the Veteran's former attorney of what evidence is needed for an informed medical opinion.  In other words, after merely expressing a lay opinion the Veteran would have the Board believe that an informed medical opinion as to the Veteran's METs level cannot be rendered in this case based upon responses to inquiries.  For the aforementioned reasons, the Board declines to accept this proposition.  

Pertinent to the effective date claims, as the Veteran has been assigned the earliest possible effective dates under VA regulations, namely the date of receipt of the original claims for service connection, i.e., May 6, 2011, and the arguments on appeal are limited to the interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  As to the effective date claims, there is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  Consequently, the Board finds that all necessary development of the downstream effective date claims has been accomplished, and therefore appellate review of these, and then other, claims may proceed without prejudicing the Veteran.

Background

Service personnel records document that the Veteran served in Vietnam.  

In a medical history questionnaire in conjunction with a pre-enlistment examination in October 1965 the Veteran reported that he used to wear glasses.  

On inservice general medical examination in April 1966, conducted because the Veteran's records had been lost, his uncorrected distant visual acuity was 20/20 in each eye.  In an adjunct medical history questionnaire he reported having worn glasses since January 1966, for reading only.  

In December 1968 the Veteran reported having visual problems and he was given a prescription for tinted eyewear, as requested, for photophobia.  

In August 1969 the Veteran's uncorrected visual acuity was 20/30 in the right eye, correctable to 20/20, and 20/20 in the left eye.  

An October 1969 STR noted that the Veteran had served in Vietnam.  

On examination for service discharge in November 1969 the Veteran's uncorrected distant visual acuity was 20/25 in the right eye and 20/20 in the left eye, correctable to 20/20 in each eye.  His uncorrected near visual acuity was 20/20 in each eye.  In an adjunct medical history questionnaire in November 1969 he reported having worn glasses to correct his visual acuity.  

VA records in the 1970 show that he applied for and received VA education benefits.  

An April 2003 private psychiatric outpatient evaluation noted that the Veteran had benign prostatic hypertrophy (BPH).  An August 2003 record noted that he was worried about possible prostate cancer.  A December 2005 record noted that after having had a needle biopsy it had been felt that he did not have prostate cancer.  

Private clinical records, including those of Dr. H. show that the Veteran was seen since at least 2006, and through August 2011, for visual problems which included diabetic retinopathy as well as castaracts.  

A July 2007 letter from Dr. H. of the Associated Retinal Consultants states that the Veteran's vision was correctable to 20/15 in the right eye and to 20/20 in the left eye.  An August 2008 letter from Dr. H. states that the Veteran's vision was 20/25 in each eye.  He had nonproliferative diabetic retinopathy of each eye.  

Other private clinical records include the results of multiple prostate needle biopsies in November 2005 and March 2010 all of which revealed only BPH.  

A March 2010 private clinical record relative to psychological treatment and counseling of the Veteran noted that because his PSA levels had been rising he was scheduled for needle biopsies.  

The Veteran's original claim, on VA Form 21-526, Application for Compensation or Pension, was received on May 6, 2011.  He reported having been exposed to herbicides when he served in Vietnam and he had guarded Atomic Weapons in March 1968.  He now had diabetes which had developed in 1972 and for which he was first treated in March 1998.  He had had 3 needle biopsies and had a high "PSA" number.  He also got a lot of skin rashes which he treated with medication prescribed by a physician.  He had been treated for heart disease in 1982, for an enlarged prostate in March 1985, for eye disease in March 1998, and a skin rash in March 1969.  He did not provide any employment or income information.  

On VA diabetes examination in April 2012 it was noted that the Veteran was prescribed insulin, and took more than one injection daily.  He did not require regulation of activities as part of his medical management of diabetes.  He had not had episodes of ketoacidosis or hypoglycemia which had required hospitalization in the last 12 months.  He had not had any progressive and unintentional weight loss or progress loss of strength due to diabetes.  He did have diabetic retinopathy and erectile dysfunction, but no other diabetic complications.  His diabetes and its complications did not impact upon his ability to work.  

On further genitourinary (GU) examination it was reported that the Veteran had had erectile dysfunction for 10 years, which had progressed such that now he was totally impotent.  No actual physical examination, including no examination of his prostate, was conducted.  

On VA cardiovascular examination in April 2012 it was reported that the Veteran had ischemic heart disease (IHD) in the form of CAD, which had been diagnosed in December 2005.  He continuously took medication for it, consisting of Vytorin and Cardizem.  He had had percutaneous coronary intervention in December 2005.  He had not had a myocardial infarction or bypass surgery.  He did not have congestive heart failure.  An exercise stress test had not been conducted.  

Because exercise METs testing was not completed due to it not being required as part of the Veteran's treatment plan, a METs test based on the Veteran's responses to questioning was reported.  The lowest level of activity at which he had fatigue was greater than 7 but less than 10 METs.  It was noted that this level had been found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (at 6 miles per hour (mph)).  

There was no evidence of cardiac hypertrophy or dilatation.  Based on an April 2012 echocardiogram the Veteran's left ventricular ejection fraction was 55 percent.  It was reported that the Veteran's heart disease impacted his ability to work in that he had to avoid strenuous activities.  

On VA eye examination in April 2012 it was reported that the Veteran had nonproliferative diabetic retinopathy.  He also had had bilateral age related and congenital cataracts which were unrelated to his diabetes and his military service.  He had been diagnosed with diabetes in 1973.  He had had multiple laser treatments in the past 7 to 8 years in both eyes.  He had difficulty focusing both eyes.  His uncorrected distant visual acuity was 20/40 or better in the right eye and 20/50 in the left eye, correctable to 20/40 or better in the left eye.  His uncorrected near visual acuity was 20/100 in each eye correctable to 20/40 or better in each eye.  He did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between the distant and near corrected vision, with the near vision being worse.  He did not have diplopia.  It was reported that the Veteran might have a visual field defect and, so, testing of his visual fields revealed that he had normal field of vision in both eyes without any contraction or loss of visual field in either eye.  It was found that he had cataracts and a retinal condition.  It was noted that he had early mild cataracts but that his vision was still correctable to 20/40 or better in each eye.  He had retinopathy of each eye but this was not responsible for his decrease in visual acuity.  It was again noted that he had nonproliferative diabetic retinopathy of each eye, status post focal laser surgery, and his vision was correctable to 20/40 or better in each eye.  In the past 12 months he had not had any incapacitating episodes attributable to any eye condition.  His eye condition did not effect his ability to work.  It was noted that he had retired at age 62 in 2009 after working at a dental laboratory (but other records indicate that he actually owned the laboratory).  

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. § 1110.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including cancer, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Neither a skin rash nor an enlarged prostate are deemed a chronic disease under 38 C.F.R. § 3.309(a), although cancer of either the skin or the prostate is deemed a chronic disease under 38 C.F.R. § 3.309(a).  

Previously, case law allowed for continuity of symptomatology to be used beyond the list of chronic diseases in 38 C.F.R. § 3.309(a).  See Savage v. Gober, 10 Vet. App. 448, 495-96(1997), Kent v. Nicholson, 20 Vet. App. 1 (2006) and Barr v. Nicholson, 21 Vet. App. 303 (2007); see also dictum in Groves v. Peake, 524 F.3d 1306, 1309-10 (Fed.Cir. 2008).  However, recently in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) these cases were explicitly overruled by the United States Court of Appeals for the Federal Circuit.  In sum, in Walker, 708 F.3d 1331 (Fed. Cir. 2013) it was held that continuity of symptomatology could be used to establish service connection only for the disorders specifically listed at 38 C.F.R. § 3.309(a) as being "chronic" diseases and not for other disorders which might be chronic in a medical senses much less for non-chronic disorders.  

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) the Court interpreted the interplay between 38 C.F.R. §§ 3.303(b), 3.307(a), and 3.309(a) as permitting service connection for chronic diseases listed at 38 C.F.R. § 3.309(a) in two circumstances.  First, when a listed chronic disease is shown inservice or within a presumptive period under 38 C.F.R. § 3.307 which requires that it be "well diagnosed beyond question" or "beyond legitimate question."  Walker, 708 F.3d 1331 (Fed. Cir. 2013).  The second circumstance is when a condition is noted during service or a presumptive period but is not shown to be chronic or when a diagnosis of chronicity may be legitimately questioned such that a chronic disease is not shown and, here, proven continuity of symptomatology then establishes the nexus with the current disease and also confirms the existence of chronic disease during service.  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

VA shall accept satisfactory lay or other evidence of service events in combat, if consistent with the circumstances thereof.  38 U.S.C.A. § 1154(b).  However, competent evidence of a current disability and of a link between the current disability and service is still required.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (38 U.S.C.A. § 1154(b) does not create a statutory presumption of service connection but considerably lightens the burden for claims for a disease or injury allegedly incurred in combat.   Generally, it may be used to show what happened during service and not a nexus between an inservice event and current disability.  However, in some circumstances the combat provision of 38 U.S.C.A. § 1154(b) may be used "to show [incurrence of chronic or permanent] disability itself [sic] while in service."  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, chloracne or other acneform disease consistent with chloracne and prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (2007).  

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to the exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir.), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what existed in section 5701 regarding the benefit-of-the-doubt doctrine").

Skin Rash and Enlarged Prostate

As to service connection for a skin rash, the STRs are completely negative for the Veteran's ever having has a skin rash during service.  Likewise, there is virtually no evidence linking the Veteran's inservice herbicide exposure to a chronic skin disorder.  In fact, a review of the postservice clinical evidence shows that the Veteran has never had a chronic skin disorder, to include a chronic skin rash.  The only evidence of a skin rash is contained within the Veteran's original May 2011 claim for service connection for a skin rash.  

Stated in simpler terms, there is no competent evidence that the Veteran has ever had a chronic skin disorder, including a chronic skin rash, much less that he has ever had chloracne or other acneform disease consistent with chloracne.  See generally Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); and Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).  

As to service connection for an enlarged prostate, it is neither shown nor contended that the Veteran had any prostate disorder, including BPH, during service or within one year after his January 1970 discharge from service.  While he developed BPH many years after service, there is nothing which links it to the Veteran's military service and inservice herbicide exposure.  The Board is aware of the Veteran's concern that he may develop prostate cancer.  However, at least as yet, repeated biopsies have shown no more than that he had BPH and have been negative for prostate cancer.  Accordingly, service connection for an enlarged prostate is not warranted.


Service Connection Effective Dates

The effective date for an award of service connection based on an original claim generally "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a) (emphasis added); 38 C.F.R. § 3.400(b)(2)(i) (2015) (stating that the effective date for disability compensation is the "date of receipt of claim, or date entitlement arose, whichever is later").  As the Court has explained, "[t]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  One exception to this general rule is where an application for disability compensation is received within one year from separation from active service; in this situation, the effective date of an award "shall be" the day following separation from active service.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

As to any argument for an earlier effective date for granting service connection retroactive to the day after service discharge should be granted, when the initial claim was not received until years thereafter, because a veteran was not informed that he could file a claim for VA disability compensation, under the governing statutory and regulatory provisions, 38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.400, the claim-filing date is the earliest permissible effective date for benefits.  Specifically, 38 U.S.C.A. § 5101(a) requires the filing of a claim before a veteran will receive benefits, and 38 U.S.C.A. § 5110(a) provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim ... of compensation ... shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Id. § 5110(a) (emphasis added).  The relevant implementing regulation states that unless the VA receives a claim within one year after a veteran's separation from service, the effective date for that veteran's receiving disability compensation is the "date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b) (emphasis added).  

The governing provisions leave no room for an effective date before the claim-filing date just because the Veteran was not told that he had the option to file a claim for such benefits when he left active service.  The Court has previously rejected similar equitable arguments.  See Andrews v. Principi, 351 F.3d 1134 - 38 (Fed.Cir. 2003) (concluding that the government's failure to notify under 38 U.S.C.A. § 7722(b), (c)(1) is not a basis for tolling § 5110(b)(1) and that equitable tolling does not apply to 38 U.S.C.A. § 5110(b)(1); Rodriguez v. West, 189 F.3d 1351, 1354 - 55 Fed.Cir. (1999) (determining that 38 U.S.C.A. §§ 5102, 7722(d) do not "justif[y] ignoring the unequivocal command in 38 U.S.C.A. § 5110(a)); McCay v. Brown, 106 F.3d 1577, 1582 (Fed.Cir. 1997) (holding that equitable tolling does not apply to § 5110(g)).  See Titone v. McDonald, --- Fed. Appx. ---- (20160; 2016 WL 495596; No. 2015-7097 (Fed.Cir. Feb. 9, 2016).  

The Board now explains that effective date earlier than May 6, 2011, for the award of service connection for diabetes, CAD, and diabetic retinopathy is barred because (1) the Veteran's application was not received by the RO until May 6, 2011, (2) no correspondence between VA and the Veteran prior to the current effective date of May 6, 2011, can reasonably be construed as a formal or informal claim for compensation because there is no such correspondence which mentions these disorders, and (3) medical treatment records prior to the current effective date of May 6, 2011, do not constitute a claim for benefits.  See Caluza, 7 Vet. App. at 506; Gilbert, 1 Vet. App. at 52; see also Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009) (stating that "the essential requirements of any claim, whether formal or informal . . . [are] (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing"); Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that the "mere presence" of medical evidence is insufficient to establish the intent necessary for an informal claim for VA benefits).  

Accordingly, effective dates for service connection for diabetes, CAD, and diabetic retinopathy prior to May 6, 2011, is not warranted.  


General Rating Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.  

Where the metric distinguishing two different levels of disability is an undefined one, e.g., the use of terms such as moderately severe or severe, for which there is no regulatory definition and there is not a structured scheme of specific, successive, cumulative criteria for establishing a disability rating, i.e., with each higher rating including the criteria in the lower rating, plus distinct new criteria, consideration and discussion of 38 C.F.R. § 4.7 is required.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013), cert. denied sub nom. Middleton v. McDonald, 83 U.S.L.W. 3184 (Oct. 6, 2014).  

However, when the governing Diagnostic Code sets forth successive and cumulative criteria with each higher rating including the criteria in the lower rating, plus distinct new criteria, 38 C.F.R. § 4.7 may not apply if there is no "question of which of two" rating is warranted.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013) (finding that the criteria in DC 7913 (diabetes) to be successive and cumulative criteria), cert. denied sub nom. Middleton v. McDonald, 83 U.S.L.W. 3184 (Oct. 6, 2014).  

In increased rating claims, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings for each distinct time period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The alleviating effects of medication may not be considered in schedular ratings unless explicitly provided in the applicable schedular rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (noting that such improvement is "relevant to the appellant's overall disability picture").

Diabetes

Diabetes mellitus is currently rated 20 percent disabling under 38 C.F.R. § 4.119, DC 7913.  The 20 percent evaluation encompasses requiring insulin and restricted diet, or; oral hypoglycemic agent and a restricted diet.  The criteria for 40 percent under DC 7913 are insulin dependence, restricted diet, and regulation of activities.  The criteria for 60 percent are that the Veteran requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Note (1) to DC 7913 provides that compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Note 2 provides that when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  

The evidence shows that the Veteran has required insulin but has not been required to regulate his activities.  Thus, although the Veteran's seems to suggest that he has somewhat limited his activities, the avoidance of strenuous occupational and recreational activities has not been established by the medical evidence, as no health-care provider had instructed the Veteran to avoid strenuous occupational and recreational activities.  The Board has considered the implicit contention that the Veteran's blood sugar levels have fluctuated and his use of insulin, as well as the affect of his diabetes on his activities of daily living.  Nevertheless, the criteria for a rating in excess of 20 percent for diabetes have not been met.  

In this case, for the reasons shown and explained, the preponderance of the evidence is against the claim for a rating in excess of 20 percent for diabetes and, so, there is doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).

CAD

The Veteran's CAD is rated as ischemic heart disease (ISH) under Diagnostic Code 7005 for arteriosclerotic heart disease, i.e., CAD.  This provides that a 10 percent rating is warranted when there is a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  The next higher rating of 30 percent is warranted when there is a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

For a 60 percent rating there must be more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  And for the highest schedular rating there must be chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

In this case the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent because the Veteran only has to take medication, as a preventive measure, and does not have cardiac hypertrophy or dilatation and has never had an episode of acute congestive heart failure as required for the next higher rating of 30 percent.  Similarly, his left ventricular ejection fraction is better than that which is required for a 60 percent rating.  Likewise, the evidence shows that he does not have a workload of greater than 5 METs but not greater than 7 METs.  While the 2012 VA examiner indicated that the Veteran's cardiac disability impacted the Veteran's ability to work because he had to avoid strenuous activities, this level of impairment is encompassed in the current 10 percent disability rating which is assigned.  

In this case the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent.

Diabetic Retinopathy

Under 38 C.F.R. § 4.79 Diagnostic Code 6006 retinopathy or maculopathy is rated under the General Rating Formula for Diagnostic Codes 6000 through 6009, which in turn provides that a 10 percent rating is warranted for incapacitating episodes having a total duration of at least 1 week, but less than 2 week, during the past 12 months; a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 week, but less than 4 weeks, during the past 12 months; a 40 percent rating I warranted for incapacitating episodes having a total duration of at least 4 week, but less than 6 week, during the past 12 months; and a maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks in the past 12 months.  A note to the General Rating Formula provides that for VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  

Under 38 C.F.R. § 4.79, Diagnostic Code optic neuropathy is evaluated based on visual impairment.  

Under 38 C.F.R. § 4.75, the best distant visual acuity obtainable after best correction by glasses will be the basis of ratings for visual acuity (except in cases of keratoconus when contact lenses are required).  Also, if there is a difference of more than 4 diopters of spherical corrections between the two eyes, the best possible visual acuity of the poorer eye without glasses or with a lens of not more than 4 diopters difference from that used with the better eye will be taken as the visual acuity of the poorer eye and if this exists close attention is given to the likelihood of congenital origin in mere refractive error.

Further, under § 4.84 Table V, Ratings for Central Visual Acuity Impairment, a compensable disability rating is not warranted for visual acuity impairment of 20/40 or better.

In this case, the recent VA examination found that the Veteran has had no incapacitating episodes in the 12 months prior to that April 2012 examination (and the current effective date for service connection is less than one year prior thereto, i.e., May 6, 2011).  In fact, there is no evidence that the Veteran has ever had any incapacitating episodes, i.e., a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Thus, a compensable rating is not warranted under the General Rating Formula for Diagnostic Codes 6000 through 6009.  

Also, the 2012 examination found that the Veteran had no visual field defect.  Thus, the only means of rating the service-connected diabetic retinopathy is on the basis of impairment of the Veteran's visual acuity.  In this regard, the Board need not determine at this time whether any impairment is due to the Veteran's service-connected diabetic retinopathy as opposed to the nonservice-connected cataracts.  This is because the Veteran's visual acuity has never been to less than corrected distant visual acuity of 20/40 or worse in either eye and, as to this, for a compensable rating his corrected distant visual acuity must be to worse than 20/40 in each eye to be compensable.  Accordingly, a compensable, and separate, disability evaluation is not warranted on the based on impaired visual acuity.  


Other Considerations

The Veteran's competent and credible belief that his disabilities are worse than the assigned ratings is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.  Thus, the Board finds that the currently assigned ratings are appropriate.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the scheduler rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disorders at issue are adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to service-connected disorders at issue or other symptoms which are not already contemplated by the potentially applicable schedular criteria.  Specifically, the rating criteria adequately encompass the symptomatology and severity of the Veteran's service-connected disabilities.  Moreover, the rating criteria provide for ratings greater than those assigned for each service-connected disorder, which may be awarded should any of the service-connected disorders increase in severity.  The Veteran has not described any unusual or exceptional features associated with hes disabilities or described how the disabilities affect him in an unusual or exceptional manner.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014) overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013). 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Indeed, the only other service-connected disorder is a psychiatric disorder which is assigned the maximum schedular rating of 100 percent.  As to this, in Johnson , Id., it was noted that 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16 which provides to extraschedular total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., less than total unemployability, but the collective impact of service-connected disorders is not adequately compensated under the Schedule for Rating Disabilities.  However, because the Veteran is in receipt of a 100 percent schedular rating, there is no "gap" to be filled.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a level of impairment that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a TDIU rating due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, as previously noted, the Veteran is in receipt of a 100 percent schedular rating for his service-connected psychiatric disorder.  Moreover, his other service-connected disorders do not combine to a 60 percent rating which would warrant consideration of potential entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Generally see 75 Fed. Reg. 11,229, 11,230, Summary of Precedent Opinions of the VA General Counsel (March 10, 2010) (withdrawing VAOPGCPREC 6-1999 in light of Bradley v. Peake, 22 Vet. App. 280 (2008)).  

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claims.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.



ORDER

Service connection for a skin rash and for an enlarged prostate, to include as due to inservice herbicide exposure, is denied.  

An effective date prior to May 6, 2011, for service connection for diabetes mellitus, type II; CAD; and diabetic retinopathy is denied.  

An initial rating in excess of 20 percent for diabetes mellitus, type II is denied. 

An initial rating in excess of 10 percent for CAD is denied.  

An initial compensable rating for diabetic retinopathy is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


